Citation Nr: 0309890	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1964.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the MROC). 


REMAND

In October 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of a report of VA examination in May 2003 as well 
as private treatment records.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown,  4 Vet. App. 384, 393-94 (1993).  

Based on the decision of the Federal Circuit, it appears to 
the Board that it must remand this case so that the MROC may 
consider the additional evidence which has been obtained 
pursuant to the Board's development efforts. 



Accordingly, this case is REMANDED for the following actions:

After insuring that all appropriate 
notification and development has been 
completed, the MROC must readjudicate the 
issue on appeal, to include consideration 
of all evidence received since issuance 
of the January 2002 Statement of the 
Case.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and should be provided with appropriate opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



